DETAILED ACTION
1.	This Office action is for the examination of continuation reissue application 16/106,107 filed on August 18, 2018 of U.S. Patent No. 9,417,883 (hereinafter “the '883 patent”) responsive to amendments and arguments filed on May 17, 2021 (“Response”).  Claims 1-20, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, and 62 were pending.  In the Response, applicant amended claims 30, 36, 37, 41, 45, 46, 48, 49, 51, 52, 54, 56-60, 62, cancelled claims 9-20, and added new claims 64-67.  Claims, 1-8, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, 62, and 64-67 are pending.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘883 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendments and Arguments
Objection to the Claims
5.	Claim 30 has been amended to overcome the objection raised in the last Office Action.  Accordingly, the objection is withdrawn.

Rejections under 35 U.S.C. §251
6.	A new declaration that simply states, as the error, “We claimed more than we were entitled to claim.”  Applicant argues that the new declaration and the amendments to claims 36, 45, 51, 52, 56, and 62, which, according to Applicant that further limits claim 1, overcome the defective reissue declaration.  Applicant’s argument is not persuasive.  First, a simple general statement “We claimed more than we were entitled to claim” without any other statement that specifically identifies an error in a specific claim does not specifically identify an error in any of the patented claims.  A proper error statement requires specific identification of at least one error in claim 1 that causes the original patent to be wholly or partly inoperative or invalid.
An example of a specific error would be “Claim 1 is unduly broad because it fails to recite ‘at least one configurable hardware module performing the at least one external decoding function’ in the decoding media of the second encoding/decoding format step.”
	
7.	As to the amendments to claim 36 and other similar claims, they are system claims for performing the method of claim 1 that only recite structures, not method claims that further limit method steps of claim 1.  A new claim is broader than an original patent claim if the new claim can be infringed without infringing the original patent claim.  A system claim is infringed by making, using, selling or offering to sell a patented system.  In contrast, a method claim can only be infringed by actually performing all of the method steps of the method.  Therefore, adding a new system claim in a reissue application for a patent with only method claims makes the application a broadening reissue application because it is not necessary for a system to perform all of the method steps to infringe a system claim in a patent.

8.	Regarding the rejection of claim 36-62 (also apply to new claims 64-67), as explained in the last Office action, they are claims directed to the invention of a different patent, US Patent No. 8,284,844 (the ‘844 patent).  Any error in the ‘844 patent must be corrected with a reissue application for that patent.  An error in a different patent cannot be corrected in this reissue application.

Claim Objection
9.	37 CFR 1.173 (d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 

Claim amendments are objected to because Applicant has used strike-throughs to indicate matter to be omitted in amended new claims 36, 37, 45, 51, 52, 56, 62,  and did not underline newly added claims 64-67.  

10.	37 CFR 1.173 (g) states:
g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Claim amendments are objected to because amendments to claims 36, 37, 45, 51, 52, 56, and 62, were not made relative to the patent claims which were in effect as of the date of filing of the reissue application.  Appropriate correction is required.
      
Rejections Based On Defective Oath/Declaration
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

12.	Claims 1-8, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, 62, and 64-67 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
	
13.	The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states: 
“We claimed more than we were entitled to claim.”
The statement of error fails to specifically identify an error.  The statement does not specifically identify an error in an original patent claim that causes the patent to be wholly or partially inoperative or invalid.  “It is not sufficient to merely reproduce the claim with brackets and underlining and state that such will identify the error.” "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  MPEP 1414 II. (C).

14.	The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if: (1) The application does not seek to enlarge the scope of the claims of the original patent; or (2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest (see 37 C.F.R. §1.175(c)).
This is a broadening application and the application for the original patent was not filed under §1.46 by the assignee of the entire interest. Thus, all inventors must execute the declaration.
In this case, the named inventors Jose’ R. Avarez, Shen Zhong, Xiaodong Xie, and Vivian Hsiun have not signed the declaration filed on August 14, 2018 in this broadening application. Thus the Declaration filed on August 14, 2018 is defective.

15.	Claims 36-41, 43, 45-49, 51-52, 54, 56-60, 62, 64-67 are rejected under 35 U.S.C. 251 for improper presentation of claims of a different invention. 
	As discussed in earlier Office action, claims 36-62 (and newly added claims 64-67) are claims directed to the invention of the ‘844 patent.  Error in the ‘844 patent cannot be corrected in a reissue application of the ‘883 patent.

Allowable Subject Matter
16.	Claims 1-8, 23-26, 28-33, and 35 would be allowed if the rejection based on defective declaration is overcome.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and its dependent claims, 2-8, 23-26, 29, 31-33, when considered in combination with all of the other limitations of claim 1, the prior art of record does not disclose “decoding media data using the at least one external decoding function in operations (c) and (f) comprise at least one external decoding function, and wherein configuring the at least one external decoding function in operation (b) and (e) comprises configuring the at least one configurable hardware module, wherein the at least configurable hardware module is a plurality of hardware modules, and wherein each of the plurality of configurable hardware modules performs at least one decoding function, wherein at least one of the plurality of configurable hardware modules does not include a processor.”
Claim 28 recites similar limitations with the exception of the last wherein clause which is replaced with “wherein none of the plurality of configurable hardware modules include a processor.”
Claim 30 recites limitations that are similar to claims 1 and 28 but requires that “each of the configurable hardware modules is separate from other of the plurality of configurable modules.”
Claim 35 recites limitations that are similar but require that “each of the configurable hardware module is independently controlled by a core decoding processor, wherein the core decoding processor independently controls each of the plurality of configurable hardware modules by programming a register for each of the plurality of configurable hardware modules.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Woo H. Choi/
Primary Examiner, Art Unit 3992







Conferees:  

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992